Birdsong, Presiding Judge.
We granted interlocutory appeal to review the trial court’s refusal to dismiss this lawsuit under OCGA § 9-2-60.
Joe Hoyal, pro se, filed suit against Republic Claims Service Company in March 1987. Republic answered and filed a counterclaim for Hoyal’s “wilfully” filing a lawsuit “without substantial justification.” Trial was set for August 27, 1987, but Republic got an oral continuance. The parties then agreed to a settlement but Republic’s counsel refused to send the settlement and release by mail. Never having received a settlement, Hoyal amended his complaint in January 1991. Republic answered and Hoyal moved for trial in August 1991. From then until March 1992, he pressed for trial. In February *891992, Republic filed a conflict letter, and thereafter the trial was continued again. In April 1992, Republic filed a motion to dismiss the case for lack of a “written order” in five years.
The trial court denied Republic’s motion, finding: “There have been several recent filings in the case by both plaintiff and defendant. ... As plaintiff has announced ready for trial on numerous occasions, and the case has not been reached for trial by this court through no fault of plaintiff, plaintiff should not be penalized in the dismissal of his action.” The court’s docket sheet, showing several continuances and trial resettings, was forwarded to this court by Hoyal as an attachment to his brief. The court docket sheet is not a part of this record and in construing the statute, we do not consider matters aliunde the record (Sunn v. Trophy Marine, 176 Ga. App. 68 (334 SE2d 884)); but we take judicial notice that orders of continuance are entered in the court docket and Republic does not contend the orders of continuance in this case were not entered in the docket.
OCGA § 9-2-60 (b) provides: “Any action or other proceeding filed in any of the courts of this state in which no written order is taken for a period of five years shall automatically stand dismissed with costs to be taxed against the party plaintiff.” Republic contends this language is unambiguous and that dismissal is mandated. Dept. of Med. Assistance v. Columbia Convalescent Center, 203 Ga. App. 535, 536 (417 SE2d 195). Held:
1. If defendant’s “orders” of continuance “written” in the docket were good enough to stop plaintiff from getting a trial for five years, they are good enough to stop defendant from being rewarded with a dismissal. The term “written order” in OCGA § 9-2-60 is too uncertain to justify penalizing the plaintiff in this case. This case does not deserve to be dismissed. It was gravid with life. It was not settled because defendant refused to send the settlement in the mail, and it never went to trial because defendant kept getting oral continuances until it could move for dismissal on grounds the case was “dead.”
Joe Hoyal contends Republic contrived to put him off and kept the case confused, and so it appears. For instance, Republic on June 19, 1987, wrote: “[This is] an unconditional offer to settle all of your claims. . . . [T]he offer to settle your claims ... is a firm offer.” (Emphasis supplied.) Hoyal replied: “You have failed to mention in your letter the fact that [you] . . . filed a counterclaim against me.” Republic’s attorney replied: “You have misconstrued the terms of my letter of June 19, 1987. My letter . . . was an offer to settle all claims.” (Emphasis supplied.) As is evident, however, Hoyal did not misconstrue that letter’s terms.
OCGA § 9-2-60 was intended to prevent court records from being cluttered by “unresolved and inactive litigation.” Swint v. Smith, 219 Ga. 532, 534 (3) (134 SE2d 595); Lewis v. Price, 104 Ga. App. 473 (122 *90SE2d 129). It was designed to protect litigants from dilatory counsel (Swint, supra), not to reward a dilatory defendant for dragging a case out. The plaintiff in Swint let his case languish for nine years before seeking trial, but this case was neither inactive nor unresolved.
OCGA § 9-11-1 requires us to construe the Civil Practice Act to secure the just determination, not merely the speedy determination, of every matter. OCGA § 9-2-60 is a forfeiture statute, in derogation of common law and it must be strictly construed. This means we cannot make more of the term “written order” than strictly appears. It is also a remedial statute in derogation of a party’s constitutional rights, and is to be applied liberally so as not to damage those rights. See Chance v. Planters Rural Tel. &c., 219 Ga. 1, 3 (131 SE2d 541). It should not be used to punish a party who strove to resolve his litigation and to reward the party who leached the life out of it.
The first rule of statutory construction is to “look diligently for the intention of the General Assembly, keeping in view at all times the old law, the evil, and the remedy.” OCGA § 1-3-1 (a). The cardinal rule in construction of laws is, “ ‘ “ ‘first, to ascertain the legislative intent and purpose in enacting the law, and then to give it that construction which will effectuate the legislative intent and purpose.’ [Cit.]” ’ ” (Emphasis supplied.) Hollowell v. Jove, 247 Ga. 678, 681 (279 SE2d 430). The “evil” addressed by OCGA § 9-2-60 — the prolongation of inactive or unresolved cases — does not exist here. This case was vibrant. The lack of a “written order,” whatever that means, does not prove a case is inactive, and the existence of a “written order” does not prove a case is active. An illusory construction of the variable words “written order” will penalize Joe Hoyal for Republic’s actions in prolonging the case orally until it could be dismissed. We may not presume the legislature intended such an absurd construction of the statute, leading to wholly impracticable and unjust consequences. Hollowell, supra; State v. Livingston, 222 Ga. 441, 442 (150 SE2d 648).
It is suggested that we may not consider equities, for equity follows the law and cannot be used to violate express provisions of a statute. See Persoll v. Scott, 64 Ga. 767. This might be the case if by some “express provision” OCGA 9-2-60 defined a “written order” as one signed by the judge, but it does not. The meaning of “written order” in OCGA § 9-2-60 is so unclear that it has been debated often and with too varied results, as proved by the many cases annotated to the statute and by the cases cited by the dissent. The idea that the judge must sign a written order does not come from the statute but from case law. See Ga. Power Co. v. Whitmire, 146 Ga. App. 29, 30-31 (245 SE2d 324); Majors v. Lewis, 135 Ga. App. 420 (218 SE2d 130). There being no “express provision” in the statute defining the words “written” and “order,” the equities of the parties may be considered *91in order to effect the true purpose of OCGA § 9-2-60. See Persoll, supra. Moreover, OCGA § 1-3-1 (c) provides: “A substantial compliance with any statutory requirement . . . shall be deemed and held sufficient.”
A grant of continuance is an “order.” OCGA § 9-2-60 (a). When it is entered in the docket, it is “written” and has the force of law. OCGA § 9-10-169. According to OCGA § 1-3-3 (23), “ ‘[w]riting’ includes printing.” The dismissal statute does not specify who must write an “order” or where it must be “written.” It does not even require an “order” to be filed, but merely “taken.” The term “written order” is so cloudy it has been deemed satisfied by a thing as unsubstantive (and dilatory) as a grant of leave of absence (Loftin v. Prudential Property &c. Ins. Co., 193 Ga. App. 514 (388 SE2d 525)), or not satisfied by a thing as important (and diligent) as a rule nisi. Beck v. Dean, 177 Ga. App. 144 (338 SE2d 693).
On such flimsy words as “written order,” we are not authorized to interpret OCGA § 9-2-60 (a) to deprive Joe Hoyal of his lawsuit, on the fiction that it was lifeless.
2. The “remedy” in OCGA § 9-2-60 (c), which allows plaintiff to refile his suit in six months, is a fictitious remedy for an illusory evil. If a case is really dead, it ought to be dismissed and not spawn more litigation. Under OCGA § 9-2-60 (c), a truly dead case can be refilled even though it is dead. The idea that OCGA § 9-2-60 (b) resolves inactive litigation by working a “mandatory automatic dismissal” is thus fairly ludicrous.
On the other hand, it is nonsensical to dismiss a living case on the fiction that it is dead, only to have it refiled because it was really not dead, with new claims for damages for a dismissal caused by unfair tactics (see OCGA § 23-2-56) or for acts imposed for delay or harassment or which “unnecessarily expanded the proceeding by . . . improper conduct.” See OCGA § 9-15-14 (b), as amended. The “remedy” of OCGA § 9-2-60 (c), invoked when a living case is dismissed as “dead,” creates unnecessary litigation. Even if plaintiff was unable to refile his case in six months, the prolongation of the case and defendant’s invocation of a dismissal when it was defendant who refused to send the settlement or go to trial, might still be laid at defendant’s feet by an excess litigation claim filed within forty-five days after “final disposition” on this appeal. OCGA § 9-15-14 (e).
The dismissal of Hoyal’s case under a punitive, illusory interpretation of the vague words “written order” would do nothing to resolve this litigation. It would work an unnecessary injustice for an evil that never existed, on the justification that plaintiff has a feeble remedy. It would make no sense, for the refiling of a case which was dismissed as “lifeless” is simply more of the same litigation, exacerbated, which the legislature hoped to end. We will therefore not interpret the loose *92language of OCGA § 9-2-60 to reward defendant for prolonging the case, for this would thwart the purpose of the statute, do real injustice to the plaintiff, and incite more litigation.

Judgment affirmed.


Pope, C. J., Beasley, P. J., Cooper, Blackburn and Smith, JJ., concur. McMurray, P. J., and Andrews, J., dissent. Johnson, J., not participating.